Citation Nr: 1422222	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-22 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The most probative evidence of record shows that COPD is not related to service. 


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the letter the RO provided the Veteran in September 2010, prior to the December 2010 rating decision, provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  Furthermore, the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, his service personnel records, and his post-service records from the Lexington VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  Moreover, the RO in September 2010 specifically requested that the National Personnel Records Center (NPRC) provide VA with any records it had regarding the Veteran's claimed asbestos exposure and later that same month these records were received by the RO. 

The Veteran was provided with a VA examination in November 2010 which is adequate to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d).  The Board has reached this conclusion because the report included a detailed medical history, an examination, and an opinion as to the origins of the Veteran's COPD.  Id; Also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in electronic format.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran and his representative claim that the appellant has COPD due to exposure to asbestos while on active duty.  In this regard, at the November 2010 VA examination the Veteran reported that he had had shortness of breath since boot camp and, while he did not work aboard ships, with pipes, or with insulation, he reported that he wore an asbestos suit as a firefighter.   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2013).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1110(b); 38 C.F.R. § 3.303(d).  

As to disease or injury caused by the alleged asbestos exposure, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases, but only special guidelines for developing these claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  This was essentially accomplished.  

The Veteran's service treatment records document his complaints and treatment for nasal congestion in June 1970, an upper respiratory infection in January 1971, and an "occasional soft inspiratory wheezes, NOD" at the April 1971 separation examination.  Moreover, the Veteran told his November 2010 VA examiner that he had had shortness of breath ever since basic training and his representative in writings to VA claimed, in substance, that the wheeze the Veteran was diagnosed while on active duty was the first stage of the appellant's current COPD.

The above facts notwithstanding, service personnel records show that the Veteran served as a motor vehicle operator in the United States Marine Corps from November 1969 to April 1971 and are negative for any evidence that he trained and/or worked as a firefighter.  Moreover, service treatment records are otherwise negative for complaints and/or treatment for symptoms considered to be COPD.  In fact, the service treatment records, including the April 1971 separation examination, do not ever diagnosis the Veteran with COPD.  Moreover, while the Veteran served in and around trucks as a motor vehicle operator from 1969 to 1971, the record is likewise negative for asbestos exposure at that time from brake pads or other sources, and neither the Veteran nor his representative is shown to have any expertise to say the materials the appellant had contact with while on active duty were asbestos.  Similarly, the Board finds that the lay claim's found in the record from the Veteran and his representative regarding the appellant's current COPD being due to his military service is not competent evidence because this finding requires medical expertise which they do not have.  

The post-service record also does no show that the Veteran had ongoing problems with observable symptoms of COPD, such as shortness of breath, since service because the record is silent as to any such complaints until 2002 and a diagnosis of COPD until 2008-thirty-seven years after his separation from military service.  In this regard, VA treatment records from December 2001, which reported that the Veteran was trying to establish care at VA at this time, reported that he had no history of any medical problems and after an examination he was diagnosed as a healthy male.  In this regard, the Board finds more probative this negative record than the Veteran and his representative claims to the contrary.  

As to a medical opinion finding a relationship between the Veteran's current COPD and his military service, the November 2010 VA examiner after a review of the record on appeal, which included a specific reference to the diagnosis of an occasional soft inspiratory wheeze at the April 1971 separation examination, and an examination of the Veteran opined that the appellant's current COPD was not related to his military service including any asbestos exposure.  The examiner supported this conclusion by noting that while the Veteran was seen in service for wheezing, no diagnosis of COPD was rendered at that time, no other findings consistent with a diagnosis of COPD were found, and his current high-resolution computer tomography (HRCT) findings are negative for asbestos despite the appellant's claims that in-service asbestos exposure caused his current COPD.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).   

Therefore, the Board finds that the most probative evidence of record shows that there is no relationship between the Veterans' current COPD and a disease or injury of service origin including the alleged asbestos exposure.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Accordingly, the Board finds that entitlement to service connection for COPD is denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for COPD is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


